COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


MERCEDES OCHOA-BUNSOW,                              §
                                                                     08-17-00238-CV
                               Appellant,           §
                                                               Appeal from the County Court
v.                                                  §
                                                                    at Law Number Six
ALFONSO SOTO and SOTO LAW                           §
FIRM, P.C.,                                                      of El Paso County, Texas
                                                    §
                               Appellees.                          (TC# 2016DCV0240)
                                                    §

                                            JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 16TH DAY OF AUGUST, 2019.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.